                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:21-cv-00191-MR

HARRY SHAROD JAMES               )
a/k/a Harry Sharod James-El,     )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                    ORDER
                                 )
CRAGGY CORRECTIONAL              )
CENTER MAIL ROOM, et al.,        )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s “Motion/Declaration in

Opposition,” [Doc. 7], and Plaintiff’s “Motion of Opposition,” [Doc. 15], which

the Court construes as motions to reconsider.

      Pro se Plaintiff Harry Sharod James (“Plaintiff”) is a prisoner of the

State of North Carolina currently incarcerated at Craggy Correctional Center

in Asheville, North Carolina. [Doc. 1]. On July 26, 2021, Plaintiff filed this

action pursuant to 42 U.S.C. § 1983 against Defendants Craggy Correctional

Center Mail Room, Erik A. Hooks, and the North Carolina Department of

Public Safety (NCDPS). Plaintiff failed to pay the filing fee or an application

to proceed without prepayment of fees, but he did file a “Declaration for

Requesting Waiver of Filing Fee” (“Declaration”).          [Doc. 2].    In the


        Case 1:21-cv-00191-MR Document 16 Filed 09/13/21 Page 1 of 3
Declaration, Plaintiff states that he does “not have lawful coin of the United

States required by law” and that the “filing fee must be waived.” [Id.]. The

Clerk sent Plaintiff a Notice of Deficiency, directing him to either pay the filing

fee or the required application to proceed without prepayment of fees. [Doc.

4]. In response, Plaintiff filed an Application to Proceed in Forma Pauperis

(“IFP Application”) [Doc. 8] and a “Motion/Declaration in Opposition,” [Doc.

7], in which Plaintiff argues that “the filing fee must be waived and this

Human/Civil Rights Lawsuit must be allowed to continue free of charged.”

[Id. at 3 (errors uncorrected)]. Plaintiff contends that, pursuant to 28 U.S.C.

§ 3002(15)(A), “the filing fee is an unlawful ‘Judicial Tax.’” [Id.]. He further

contends that “[a]ll Sovereign, private civilian inhabitants [of the United

States] shall have free access to all Judicial Courts of the Several States.”

[Id. at 1].

       After receiving Plaintiff’s IFP Application, the Clerk ordered Plaintiff’s

correctional facility to provide a certified copy of Plaintiff’s most recent trust

fund account statement. [Doc. 9]. The NCDPS filed Plaintiff’s most recent

statement, which showed a balance of $1,335.77 as of August 16, 2021 and

that Plaintiff received $3,355.15 in income over the past six months. [Doc.

13 at 5]. On August 31, 2021, the Clerk, therefore, ordered that Plaintiff pay

the full filing fee of $350.00 within 30 days. [Doc.14]. Rather than pay the


                                         2

         Case 1:21-cv-00191-MR Document 16 Filed 09/13/21 Page 2 of 3
fee, Plaintiff filed the other pending motion before the Court. [Doc. 15]. In

this motion, Plaintiff asks the Court “to not charge the complete filing fee of

[his] stimulus, only a percent.” [Doc. 15 at 2]. As grounds, Plaintiff states

that he owes filing fees for other civil cases that are not paid off yet. He also

states that he his challenging the filing fee on a civil complaint and asked the

Court in that action “to hold on charging the complete fee until [his] complaint

is finish[ed].” [Id. at 1].

      Plaintiff’s motions will be denied. The Clerk correctly ordered Plaintiff

to pay the full filing fee in this matter before proceeding. That Plaintiff has

outstanding filing fee debt in other cases (for which he is only being charged

a small percentage each month) and is challenging the filing fee in yet

another civil case are not grounds to reconsider the Clerk’s Order here. The

Clerk’s Order directing Plaintiff to pay the full filing fee by September 30,

2021 remains in effect. Plaintiff’s failure to timely pay the filing fee will result

in dismissal of this action without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that Plaintiff’s motions [Doc. 7, 15] are

DENIED.
                                     Signed: September 13, 2021
      IT IS SO ORDERED.




                                         3

         Case 1:21-cv-00191-MR Document 16 Filed 09/13/21 Page 3 of 3
